United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-27
Issued: July 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2013 appellant filed a timely appeal of a September 23, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP), concerning a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she is entitled to a greater than seven
percent permanent impairment of the right lower extremity, for which she received a schedule
award.
FACTUAL HISTORY
On January 24, 2011 appellant, then a 46-year-old letter carrier, filed a traumatic injury
claim alleging that on January 12, 2011 she injured her right knee while delivering mail. OWCP
1

5 U.S.C. § 8101 et seq.

accepted the claim for right leg and knee sprain and right medial meniscus tear. It authorized
right knee arthroscopic surgery which was performed on February 21, 2013.
On November 17, 2012 appellant filed a claim for a schedule award.
In a May 18, 2013 report, Dr. Anatoly Rozman, an examining Board-certified physiatrist,
concluded that appellant had an eight percent right lower extremity permanent impairment using
the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides). In reaching this determination, he used Table 16-3,2 page 510 to find a five
percent lower extremity impairment based on appellant’s intercondylar fracture and finding of a
class 1 impairment. Next, using Table 16-8,3 page 519, Dr. Rozman found a grade modifier of
one based on Clinical Studies (GMCS) confirming the diagnosis. Using Table 16-7, page 517,
he found a grade modifier of one each for Physical Examination (GMPE) and Functional History
(GMFH). The net adjustment formula resulted in no change so that appellant had a five percent
impairment. Dr. Rozman then utilized Table 16-3,4 page 511 to find a class 1 or three percent
impairment for appellant’s chondromalacia. Using Table 16-6 and Table 16-7, pages 516-17,
respectively, he found a grade modifier of one for physical examination, a grade modifier of one
for clinical studies and a grade modifier of one for functional history, which resulted in adjusted
grade modifier of zero. Lastly, Dr. Rozman combined the five percent impairment rating for
femoral condyle fracture and three percent impairment for chondromalacia patella which resulted
in a total eight percent right lower extremity impairment.
In a September 2, 2013 report, OWCP’s medical adviser concluded that appellant had a
seven percent right lower extremity impairment. In reaching this determination, he used Table
16-3, page 511 for a full thickness articular cartilage defect. The medical adviser found no
change using the net adjustment formula.
By decision dated September 23, 2013, OWCP granted appellant a schedule award for a
seven percent impairment of the right lower extremity. The number of weeks was 20.16 and the
award ran from October 19, 2012 to March 9, 2013.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
2

Dr. Rozman noted the table as 15-3, which appears to be a typographical error as page 510 is associated with
Table 16-3 and pertains to the lower extremity, the subject of the schedule award appeal.
3

In the report Dr. Rozman referenced Table 15-8 at page 519. This appears to be a typographical error as
Table 16-8 is located at page 519.
4

The doctor referenced Table 16-10, page 511 in his report, which appears to be a typographical error.
Table 16-3 is the table located at page 511.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

2

specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.8 The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on functional history, physical examination and clinical studies. The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.11
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.12 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.13

7

Id. See C.M., Docket No. 09-1268 (issued January 22, 2010); Billy B. Scoles, 57 ECAB 258 (2005).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claim,
Chapter 2.808.5 (February 2013); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
9

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, ICF: A Contemporary Model of Disablement.

10

Id. at 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).
12

5 U.S.C. § 8123(a). See S.R., Docket No. 09-2332 (issued August 16, 2010); Y.A., 59 ECAB 701 (2008);
Darlene R. Kennedy, 57 ECAB 414 (2006).
13

A.R., Docket No. 09-1566 (issued June 2, 2010); M.S., 58 ECAB 328 (2007); Bryan O. Crane, 56 ECAB
713 (2005).

3

ANALYSIS
OWCP accepted the claim for right leg and knee sprain and right medial meniscus tear.
By decision dated September 23, 2013, it granted appellant a schedule award for a seven percent
right lower extremity impairment based upon OWCP’s medical adviser’s report.
In a September 2, 2013 report, an OWCP medical adviser advised that based on the
A.M.A., Guides appellant had seven percent impairment of the right lower extremity. Using
Table 16-3, Knee Regional Grid, Patellofemoral Arthritis, appellant was a class 1, mild problem,
with a seven percent impairment.
By contrast, in a May 18, 2013 report, Dr. Rozman opined that appellant had a total eight
percent impairment of the right lower extremity. He opined that, under Table 16-3, Knee
Regional Grid, Supracondylar or intercondylar fracture, appellant was a class with a default
value C or five percent impairment. Dr. Rozman noted that the net adjustment formula resulted
in no change. Next, he utilized Table 16-3, page 511 to find that appellant’s chonromalacia was
a class 1 or three percent impairment. Using the net adjustment formula, Dr. Rozman found the
grade modifier was zero. He then determined that appellant had a total eight percent right lower
extremity impairment by combining the impairment ratings for the femoral condyle fracture and
the chondromalcial patella.
The Board finds there is an unresolved conflict in the medical opinion evidence
concerning the extent of permanent impairment arising from appellant’s accepted employment
injury. Both OWCP’s medical adviser and Dr. Rozman used Table 16-3 of A.M.A., Guides to
come to differing calculations as to appellant’s permanent impairment of the right lower
extremity. Therefore, in order to resolve the conflict in the medical opinions, the case will be
remanded to OWCP for referral of the case record, including a statement of accepted facts and, if
necessary, appellant, to an impartial medical specialist for a determination regarding the extent
of her right lower extremity impairment as determined in accordance with the relevant standards
of the A.M.A., Guides. After such further development as OWCP deems necessary, a de novo
decision should be issued regarding the extent of appellant’s right lower extremity impairment.
CONCLUSION
The Board finds that this case is not in posture for a decision due to an unresolved
conflict in the medical opinion evidence regarding the percentage of impairment of the right
lower extremity.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 23, 2013 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: July 3, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

